Citation Nr: 1806016	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for intervertebral disc syndrome.

2. Entitlement to service connection for intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1969 to January 1972 and from January 1975 to December 1982, including service in the Republic of Vietnam.  He has been awarded the Bronze Star Medal and Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that in part reopened and denied claims for service connection for intervertebral disc syndrome and bilateral shin splints.  On a VA Form 9 received in March 2012, the Veteran limited the appeal to the issue of entitlement to service connection for intervertebral disc syndrome.  In October 2017, the Veteran testified at a Board hearing in San Antonio, Texas.  

Regardless of the RO's actions in reopening and adjudicating on the merits the previously denied claim for service connection for intervertebral disc syndrome, the Board must consider the question of whether new and material evidence has been received because that goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, 83 F.3d 1380.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167 (1996).



FINDINGS OF FACT

1. A September 2004 rating decision denied a claim for service connection for intervertebral disc syndrome.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  

2. The evidence received since the September 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for intervertebral disc syndrome, and raises a reasonable possibility of substantiating the claim.  

3. Intervertebral disc syndrome of the thoracolumbar spine is related to active service.

4. Intervertebral disc syndrome of the cervical spine is related to active service.


CONCLUSIONS OF LAW

1. The September 2004 rating decision that denied a claim for service connection for intervertebral disc syndrome is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the claim for service connection for intervertebral disc syndrome.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for intervertebral disc syndrome of the thoracolumbar spine have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for intervertebral disc syndrome of the cervical spine have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105(c), (d) (2012).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for intervertebral disc syndrome was originally denied in a September 2004 rating decision.  The claim was denied because while there was evidence of a back injury in service there was no evidence of a resultant chronic disability in service or a link between any current disability and service.  The rating decision addressed intervertebral disc syndrome of both the cervical and thoracolumbar segments of the spine.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2017).  Thus, the decision became final.  

The pertinent evidence received since the September 2004 rating decision includes a February 2011 letter from the Veteran's treating physician who stated that he has been diagnosed with degenerative disc disease of the cervical and lumbar segments of the spine and his symptoms began in active service and continued to the present time.  The Board also notes that a September 2010 VA examination report reflects a diagnosis of spondylosis of the thoracolumbar spine, with associated intervertebral disc syndrome.  

Presuming the credibility of the evidence, the record now indicates that the Veteran has disabilities of the cervical and thoracolumbar segments of the spine that may have had their onset in active service.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for intervertebral disc syndrome is reopened.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017). 

In this case, the Veteran asserts that he developed a back disorder from carrying a backpack weighing over 100 pounds during active service, including while engaged in combat with the enemy in the Republic of Vietnam.  In a May 2004 statement, he indicated that the backpack weighed almost as much as he did at that time and the examiner at his service separation examination told him that his spine was curved.  At the hearing, he described an incident in which he dropped to the ground during a firefight and the weight of the backpack landed on his back.  He indicated that he sought treatment with the field medic who gave him pain medication and he has had intermittent back problems since that time, seeking treatment three or so years after separation from service.  He also noted that he has only engaged in sedentary work since service.

The bulk of the Veteran's service treatment records from his first period of active service from October 1969 to January 1972 are unfortunately illegible.  The legible portions do not show a back injury.  The service treatment records from his second period of service show a back injury during training in May 1976 with the insidious onset of back pain a month later in June 1976 that continued for a month into July 1976.  X-rays taken in July 1976 showed a normal lumbosacral spine.  There are no subsequent complaints regarding the back injury.

The available post service medical records indicate problems with the cervical and thoracolumbar segments of the spine as early as July 1990 when the Veteran complained of pain in the right upper back and shoulder area for the past three weeks.  November 1990 x-rays of the cervical spine revealed a reversal of the normal lordotic curvature centered at C5-C6 and mild degenerative spondylosis at C6-C7.  December 1990 MRIs revealed a normal thoracic spine but a mild bulging at C5-C6 and C6-C7.  February 2010 x-rays of the cervical spine showed asymmetrical degenerative disc disease and loss of normal lordosis which the radiologist noted is seen with ligamentous laxity and is usually due to abnormal weight-bearing on the vertebral bodies at the site of ligamentous laxity.  

On the Veteran's original claim for benefits received in October 2003, he sought service connection for upper and lower back problems that began in May 1970, during his first period of active service.  

At a September 2010 VA examination, the Veteran stated that he started having back pain in service from his duties as an infantryman and that he went to sick call for his back problems and was given pain killers.  He stated that after discharge in 1972 he reentered service in 1975 as a teletype repairman and sought treatment for his back with his primary care physician in 1982 the year he was discharged and was treated conservatively.  He noted that he was diagnosed with bulging discs in 1990.  X-rays of the thoracic spine showed left convexity of the upper thoracic spine and mild degenerative changes in the mid-thoracic spine.  X-rays of the lumbar spine showed mild right convexity and degenerative changes most notably at L2-L3 and L5-Sl.  The examiner provided a diagnosis of spondylosis of the thoracolumbar spine, and noted the associated problem of intervertebral disc syndrome.  The examiner opined that the Veteran's thoracolumbar spine disorder was not caused by or a result of service, to include the circumstances, conditions, or hardships of such service in Vietnam.  The examiner explained that there was no documentation of injury or treatment during the Veteran's first period of service or within a year of discharge.  The examiner stated that there was also no evidence of injury or treatment during the Veteran's second period of service or within a year of discharge.  The examiner noted that the first evidence of any back problems was in 1990 with an MRI of the thoracic spine that was normal.  The examiner stated that the Veteran's arthritis was an accumulation of the activities of a normal lifestyle.

In February 2011, the Veteran's treating physician submitted a letter in support of his claim.  The physician stated that the Veteran's cervical and lumbar spine pain symptoms began in October 1969 during active service and continued all the way through February 1987.  The physician noted that the Veteran has been diagnosed with degenerative disc disease of the cervical and lumbar regions of the spine.  The physician opined that the Veteran's symptoms began in active service and have continued to the present time.  

The RO obtained another VA medical opinion in May 2015.  The examiner stated that the Veteran's records are consistent with having sustained a strain injury of the lumbosacral spine, which would be expected to resolve within twelve months and leave no permanent sequelae, and the Veteran's records are consistent with this course.  The examiner noted that the Veteran was seen multiple times on subsequent occasions during service and had the opportunity to report persistent back pain but denied having any, except on one occasion when he indicated that he did not know if he had a history of recurrent back pain.  The examiner noted that the Veteran had normal x-rays of the lumbar spine in service and a normal MRI of the thoracic spine in 1990, with subsequent x-ray and MRI studies showing degenerative changes long after separation.  The examiner opined that as the Veteran's thoracolumbar spine strain injury healed without sequelae, his current thoracolumbar spine disorder was not due to military service.

Given the above, while the objective evidence of record does not show that the Veteran sustained an injury to the thoracolumbar spine during his first period of active service, the Board finds credible his report of having incurred such injury, particularly his testimony at the hearing.  The Board also finds credible his written and oral statements of having intermittent problems with his thoracolumbar spine since active service.  

Thus, while the Board appreciates the VA examiners' opinions, their opinions were based in large part on the lack of medical evidence of treatment of the asserted in-service back injury, which the Board has conceded.  In that regard, the Board notes that continuity of symptoms, not treatment, is required to support a claim for service connection.  Moreover, the September 2010 examiner failed to acknowledge the treatment for back pain that was documented in the service treatment records from the Veteran's second period of service.  While the May 2015 examiner noted the Veteran's denial of having recurrent back pain on the reports of medical history dated after the asserted back injury, the Board finds the Veteran's responses during service to be of little probative value as to the actual existence of back pain as the service treatment records clearly show at least a month-long history of back pain from June 1976 to July 1976 that was not captured by those reports of medical history.  Thus, while the Veteran failed to properly report his medical history, the record nevertheless shows that he had recurrent back pain in service.

While the private physician's opinion may have been based in large part on the Veteran's reported history of injury of continuity of symptoms and less on the medical evidence of record, the Board has found such history to be credible in this case.  The Board also notes that other medical evidence of record tends to support the Veteran's assertion of having upper and lower back problems that began in active service from carrying a 100-plus pound backpack.  X-rays as early as November 1990 showed a reversal of the normal curvature of the cervical spine which was later attributed to abnormal weight-bearing on the affected vertebral bodies.  The Board observes that as the lower aspect of the cervical spine was affected, symptoms may have appeared as pain in the upper back to the senses of a layperson such as the Veteran.  Also, September 2010 x-rays showed left convexity of the thoracic spine and right convexity of the lumbar spine.  In that regard, in a May 2004 statement that predated those x-ray findings, the Veteran reported that he was told at his service separation examination that his spine was curved.  While the Board observes that scoliosis is a congenital disorder, no abnormality in his spinal curvature was noted on his service entrance examination.  At a minimum, this suggests an aggravation of a preexisting scoliosis.

In light of the above, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that intervertebral disc syndrome of the thoracolumbar spine is related to active service.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for intervertebral disc syndrome of the thoracolumbar spine is warranted.  In that regard, the Board observes that the terms intervertebral disc syndrome, spondylosis, and degenerative disc disease have been used synonymously to describe the Veteran's disorder.

While the issue of entitlement to service connection for intervertebral disc syndrome of the cervical spine has not been specifically developed for appeal, the record shows that the Veteran has been seeking service connection for the disorder.  The record also indicates that the disorder is inextricably intertwined with the thoracolumbar spine disorder that has been developed for appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, in the Board's review of the record, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that the disorder is also related to active service.  Accordingly, service connection for intervertebral disc syndrome of the cervical spine is also warranted.


ORDER

New and material evidence having been received, the claim for service connection for intervertebral disc syndrome is reopened.  

Service connection for intervertebral disc syndrome of the thoracolumbar spine is granted, subject to the provisions governing the award of monetary benefits.

Service connection for intervertebral disc syndrome of the cervical spine is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


